DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable media” covers transitory medium such as a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 
The phrasing “a non-transitory computer-readable medium” is suggested.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 10304475 B1).

With respect to claim 9, Wang discloses a method implemented by an apparatus, the method comprising: 
performing a linear combination of audio signals obtained by multiple microphones of the apparatus (col.15 ln.26-52; neural network #856 performs a linear combination on the audio signals captured by microphone array #102), wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure (fig.2: microphones #202a-h of array #102 are symmetrically arranged in close proximity to each other on apparatus #100; col.5 ln.49-67; col.6 ln.1-4); and 
col.18 ln.44-64; decision block #740 selects a beam direction with respect to the combined signal from neural network #856 of trigger scorer #730).

With respect to claim 17, Wang discloses one or more computer readable media storing executable instructions that, when executed by one or more processors of an apparatus, causing the one or more processors to perform acts comprising: 
performing a linear combination of audio signals obtained by multiple microphones of the apparatus (col.15 ln.26-52; neural network #856 performs a linear combination on the audio signals captured by microphone array #102), wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure (fig.2: microphones #202a-h of array #102 are symmetrically arranged in close proximity to each other on apparatus #100; col.5 ln.49-67; col.6 ln.1-4); and 
dynamically selecting a best pickup direction based on a combined audio signal (col.18 ln.44-64; decision block #740 selects a beam direction with respect to the combined signal from neural network #856 of trigger scorer #730).



Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunawan et al (US 20190058944 A1) discloses a multi-talker optimized beamforming system. 
Craven et al (US 20100142732 A1) discloses a microphone array. 
Elko et al (US 20090175466 A1) discloses a noise-reducing directional microphone array. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654